DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on February 24, 2022 has been received and fully considered. 

The previous claim rejection made under 35 U.S.C. 103 over Mintel (“Brassica Lightening Facial Serum”) and Skilton (WO 2011130788 A1), which was indicated in the Office action dated February 22, 2022, is modified to address the claim amendment; otherwise the original grounds of the rejection is maintained for reasons of record. 
The previous claim rejection made under 35 U.S.C. 103 over Mintel and Skilton and further in view of Shin (KR 1020140110376) and Rao et al. (Food Science, 2015-14) is maintained for reasons of record.  

 	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9, 11, 12, 14-16 and 18--20 are rejected under 35 U.S.C. 103 as being unpatentable over Mintel (“Brassica Lightening Facial Serum”, cited in IDS)  in view of Skilton (WO 2011130788 A1, published on October 27, 2011, cited in IDS).

Claims 1 and 9 require “the water lily extract is obtained from a flower of Nymphaea alba”.
Mintel fails to specifically disclose whether the water lily extract is from the flower.
Skilton teaches methods for improving the health of the skin of a subject comprising topically administering a composition comprising water lily extract and water-soluble vitamins such as vitamin B3.  The reference teaches water soluble vitamins are used in a concentration ranging from about 0.1 % w/w/ and about 5 % w/w. See p. 4, lines 6-9.  The reference discloses a topical composition comprising Nymphaea alba flower extract present in 3 % w/w. 
Although Mintel is silent as to whether the water lily extract used in the formulation is the flower extract, such would have been obvious to one of ordinary skill in the art before the time of filing of the present application in view of Skilton.  Since Skilton teaches Nymphaea alba flower extract used in a regime to improve skin health, including improving skin lightening, and specifically disclose topical formulations comprising such, the skilled artisan would have had a reasonable expectation that the water lily extract in Mintel is also from the flower extract. 

Amended Claims 1 and 9 require that “the water lily extract . . comprises less than 20 % peptide, based on the weight of dry matter.”  

In view of the cosmetic utility and efficacy of prior art which regulates hyperpigmentation just as in the present invention, it is viewed that the prior art extract is of cosmetic grade and the contents of the active ingredients in the water lily extract must be the same as presently claimed unless shown otherwise.  See also instant claims 14-16 and 18.  
Similarly, in view of the cosmetic efficacy of prior art which regulates hyperpigmentation as in the present invention, the concentrations of the active ingredients must be within the claimed range as well unless shown otherwise. See instant claims 5, 7, 8, 11 and 12. 
Regarding claims 19 and 20, the product contains moisturizing agents (glycerin), rheology modifier (sodium polyacrylate), preservatives, (sodium benzoate, potassium sorbate, phenoxyethanol, etc.), etc. 

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mintel and Skilton as applied to claims 1, 3-5, 7-9, 11, 12, 14-16 and 18-20 as above, and further in view of Shin (KR 1020140110376, previously cited by examiner) and Rao et al. (“Optimization of extraction conditions of Guangchang white lotus seed protein by response surface methodology and antioxidant activities of its enzymatic hydrolysates”, Food Science, 2015-14, previously cited by examiner).
Mintel does not specifically disclose the type of water lily extract. 
Shin teaches skin whitening effects of water lily extracts obtained by vinegar extraction, which involves hydrolysis by acid extraction.  
Rao teaches that hydrolyzed proteins from Guangchang white lotus seed was treated with pepsin and/or alcalase showed potent antioxidant activities.  See abstract. 
	Given the teachings of Mintel that water lily extract was used in skin-lightening cosmetic composition, it would have been obvious to one of ordinary skill in the art before the time of filing of the present application to look for suitable extract for cosmetic formulation.  Since Shin teaches the acid extract of water lily has skin whitening effects and Rao teaches the hydrolyzed proteins of white lotus, which appears to be water lily, combining the teachings of the reference with a reasonable expectation of success and obtaining a stable and safe skin whitening cosmetic composition with antioxidant activities that is similar to Mintel would have been obvious. 


Response to Applicant’s Arguments 
Applicant's arguments filed on February 24, 2022 have been fully considered but they are not persuasive. 
Applicant continues to rely on Abarike et al to show that a Nymphaea Alba flower extract used as a livestock feed contains more than 20 % protein.  However, no evidence is provided that the Nymphaea Alba flower extract used in the prior art cosmetic formulation is the agricultural grade used for livestock feed referred in Abarike et al.  Mintel is specifically directed to a Nymphaea Alba flower extract used safely in a cosmetic composition which is known to lighten skin tone, reduce dark spots, skin pigmentation and skin discoloration.  In the present application, applicant explains that activation of PAR2 with trypsin or a trypsin-like protease or protease-activated receptor-2activating peptide induces pigmentations, which in some cases may manifest as a hyperpigmented spot or uneven skin tone.  Thus prior art and the present invention have the same cosmetic efficacy of lightening skin tone, reducing dark spots, skin pigmentation or skin discoloration.  Based on the same cosmetic results produced by using prior art and demonstrated cosmetic applicability and suitability, examiner views that the contents of the water lily flower extract used in prior art and the present invention must be the same unless shown otherwise.  

Conclusion

No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/GINA C JUSTICE/Primary Examiner, Art Unit 1617